                      Case 1:19-cv-05003-LTS-SDA Document 37 Filed 06/23/20 Page 1 of 2




                                                                                         6/23/2020


                                             THE CITY OF NEW YORK                                          LEO T. ERNST
                                                                                        Labor and Employment Law Division
JAMES E. JOHNSON                            LAW DEPARTMENT                                          Phone: (212) 356-2549
Corporation Counsel                             100 CHURCH STREET                                      Fax: (212) 356-2438
                                                NEW YORK, NY 10007                               Email: lernst@law.nyc.gov

                                                                     June 23, 2020
         By ECF
         Honorable Stewart D. Aaron
         United States Magistrate Judge           Application GRANTED. SO ORDERED.
         Southern District of New York            Dated: June 23, 2020
         500 Pearl Street
         New York, New York 10007
                                      Re: Bento v. New York City Dep’t of Citywide Admin. Servs.
                                          19 Civ. 5003 (LTS) (SDA)
         Dear Judge Aaron:

                         I am an Assistant Corporation Counsel in the office of James E. Johnson,
         Corporation Counsel for the City of New York, attorney for defendant New York City
         Department of Citywide Administrative Services (“DCAS”) in the above-referenced action. The
         parties write to jointly and respectfully request that the Initial Pretrial Conference presently
         scheduled for June 26, 2020 be adjourned sine dine until after such time as plaintiff’s pending
         motion to amend the Complaint (Dkt. Nos. 31-35) is heard and decided by the Court. This is the
         parties’ fourth request for an adjournment of the conference. The adjournment does not affect
         any other scheduled dates.

                       On May 22, 2020, as permitted by the Court’s order granting defendant’s motion
         to dismiss the Complaint (Dkt. No. 24), plaintiff filed a motion seeking leave to amend the
         Complaint (Dkt. Nos. 31-34). On June 5, 2020, defendant filed a memorandum of law in
         opposition to plaintiff’s motion (Dkt. No. 35). That motion is currently pending before the
         Court.

                       The parties request that the June 26, 2020 initial conference be adjourned because
         the Court has not yet issued a decision regarding plaintiff’s motion to amend the Complaint.
         Should the Court deny plaintiff’s motion to amend, the initial conference and discovery will be
         rendered unnecessary.

                         Moreover, defendants anticipate that, should plaintiff’s motion to amend be
         granted, defendants will seek to file a motion to dismiss the Amended Complaint. In that case,
         the parties agree that judicial economy and efficiency would best be served by adjourning the
         initial conference and staying discovery until such time as defendants’ motion to dismiss is heard
         and decided by the Court.
      Case 1:19-cv-05003-LTS-SDA Document 37 Filed 06/23/20 Page 2 of 2
HONORABLE STEWART D. AARON
United States Magistrate Judge
Bento v. New York City Dep’t of Citywide Admin. Servs.
19 Civ. 5003 (LTS) (SDA)
June 23, 2020
Page 2


                For these reasons, the parties jointly and respectfully request that the initial
conference currently scheduled for June 26, 2020 be adjourned sine dine until after such time as
plaintiff’s pending motion to amend the Complaint is heard and decided by the Court.

              Thank you for your consideration of this request.

                                                   Respectfully submitted,



                                                            /s/ Leo T. Ernst
                                                             Leo T. Ernst
                                                    Assistant Corporation Counsel
cc:    Ballon Stoll Bader & Nadler, P.C.
       (By ECF)
